DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 8, 11, 13, 15, 17, 21-25 and 27-30 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Joo et al. (US 2015/0224739) teaches a process of forming a UHT composite structure (Abst.; ¶ 0003; 0084), comprising the steps of: electrospinning a first nanofiber layer (i.e. claimed two-dimensional structure) (¶ 0010) by dispensing a first polymeric precursor through a spinneret, forming the first plurality of nanofibers and depositing the nanofibers on a collector (¶ 0089); electrospinning a second plurality of nanofibers on the first plurality of nanofibers from a second polymeric precursor (i.e. claimed sequentially forming layers) (¶¶ 0011, 0089); and heating the nanofibers to convert the material (i.e. claimed pyrolyzing) (¶¶ 0084, 0089).  Joo fails to teach that the pyrolysis step occurs after the fluid has been applied, but before the second nanofiber layer is formed.
None of the prior art on record, taken individually or in combination, fairly teaches or suggests all the limitations of claims 8 and 21.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A VETERE whose telephone number is (571)270-1864. The examiner can normally be reached M-F 7:30-4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on (571) 272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT A VETERE/               Primary Examiner, Art Unit 1712